                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

 JW ALUMINUM COMPANY,

                               Plaintiff,           Civil Action No.: 2:21-cv-1034-BHH

 v.

 ACE American Insurance Company, Starr                 NOTICE OF MOTION TO DISMISS
 Technical Risks Agency, Inc., Westport
 Insurance Corporation, AIG Specialty
 Insurance Company, & General Security
 Indemnity Company of Arizona,

                               Defendants.


       PLEASE TAKE NOTICE that Defendant STARR TECHNICAL RISKS AGENCY,

INC. (“Starr”), will move this Court, before the Honorable Bruce H. Hendricks at the United States

District Court for the District of South Carolina, at the J. Waties Waring Judicial Center, 85 Broad

Street, Charleston, South Carolina 29401, on a date and time designated by the Court, pursuant to

Federal Rule of Civil Procedure 12(b)(6), to dismiss Plaintiff JW Aluminum Company’s (“JWA”)

Complaint. In support of this motion, Starr will rely on the accompanying Memorandum of Law

in Support of Motion to Dismiss, the Declaration of Charles J. Rocco and the exhibit thereto.

Dated: June 24, 2021
       Charleston, SC

                                                 Respectfully Submitted,

                                              By: s/Brian C. Duffy
                                                 Brian C. Duffy, Fed Bar. No. 9491
                                                 J. Rutledge Young, Jr., Fed. Bar No. 4432
                                                 DUFFY & YOUNG, LLC
                                                 96 Broad Street
                                                 Charleston, South Carolina 29401
                                                 (843) 720-2044 (phone)
                                                 (843) 720-2047 (fax)
                                                 bduffy@duffyandyoung.com
                                                 jry@duffyandyoung.com
